On Rehearing.
The opinion of the court-was delivered by
Manning, C. J.
Womack died in August, 1862. Delery became his administrator, and obtained from the court an order to sell his movable property. It was sold, and realized more than its appraised value in the inventory. The bids at the sale were paid in Confederate treasury notes. The debts of the deceased and of his succession were paid in the same currency, and the administrator died before his account was rendered. Delery’s executors filed the account of their testator’s administration, showing a balance of near three hundred dollars due the heirs of Womack, and they present that amount in Confederate currency, along with the account, averring that they discovered a paper containing an inclosure of that sum among the papers of the deceased, Delery, which was supposed to be the proceeds of the succession sale of Womack. The object of the opponents is to compel the payment of this sum in the present currency of the nation.
There is no imputation of bad faith to the administrator. It is not charged, nor contended, that Delery used the currency received by him at the succession sale for his own purposes, and afterward replaced it by other like currency at a later period. Neither is it disputed that Confederate treasury notes were the only currency in use in the parish of Ouachita at the time of the sale. Objection was -made to the admission of proof to establish that fact, but the fact itself is undisputed. A bill *580of exceptions states the ground of objection to be that the executor can not be permitted to prove the existence or use of any money in discharge of debts at that time, except United States currency, nor that Confederate currency was the currency of the country at that time, as it was issued in violation of the laws of the United States.
These and similar objections are based upon the idea that courts must shut their eyes and ignore events that have stirred the world to its remotest recesses; that while all humanity has attested its interest in the historical occurrences that were transpiring at that time, judicial blindness must be affected or assumed, as to those occurrences, by those who are called on to determine the legal consequences of the acts of individuals in the midst of these events.
It was properly proved in this case, and was admitted by both counsel, that Confederate money was the sole currency of that part of the country where these proceedings were had at that time, and that this currency was then worth one third its face in gold. The highest judicial tribunal of our country has sanctioned the doctrine of common sense and common honesty which requires that obligations, made under the exceptional regime of the Confederate States, should be enforced with due regard to the surroundings of the contracting parties, and in accordance with their manifest intent; and, in assessing their moneyed value, that the value of Confederate currency at the time of the transaction should be the standard that regulates the judgment of the court. Thorington vs. Smith, 8 Wal. 1; Delmas vs. Merch. Ins. Co., Wal.
The lower court adopted this rule in the present instance, but there is another element which enters into this case which would entitle the administrator to entire relief if it had not been abandoned. The sale of the movables was a necessity. Witnesses say they or their value would have been lost if they had not been sold. There was but one currency in which the administrator could be paid at that time. The court that ordered the sale knew that. No other money would have been permitted to pass current by the government'that dominated the country where these proceedings took place, and the use of force was not needed to effectuate this public policy. A spontaneous and clamorous public sentiment supplemented and supported the financial policy of that government. The administrator could have done nothing but receive the Confederate currency, and there is no pretense that he derived advantage ■from its use. It perished in his hands. He ought not to be held responsible for it. No appeal, however, was taken by the representative of the succession from the judgment of the lower court, and, besides, relief to that extent was abandoned in the oral argument.
There is error both in the account as stated by the judge a quo and by the decree of our predecessors. The railroad note, the specie, and the *581Hunsacker draft, were all charged against the administrator on the account rendered for him. They were included in the inventory, and the gross sum of the assets as therein appraised was charged against him, as well as the excess above that, realized by the sale. The item of thirty-six dollars expended in sending one of the heirs away is not chargeable to the common fund, but should be deducted from his distributive share •of the estate.
The account is thus re-stated:
Assets, exclusive of land not sold............................$730 55
Debts paid, less item of $36.................................. 349 47
$381 08
which is reduced to $127 02, the proportion in value of the Confederate currency to gold being three to one.
It is therefore ordered, adjudged, and decreed that the judgment heretofore rendered be set aside, and that the judgment of the lower •court be amended by inserting $127 02 as the balance due the heirs by the administrator, instead of the sum therein stated; and, further, that the distributive portion thereof to which Jesse Womack is entitled be charged with thirty-six dollars paid for his individual use, and as thus amended that the judgment of the lower court is affirmed, the opponents and heirs to pay costs of appeal.